            Case 4:20-cv-05017-EFS                   ECF No. 15           filed 02/23/21    PageID.923 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                   for the_                                          FILED IN THE
                                                      Eastern District of Washington                             U.S. DISTRICT COURT
                                                                                                           EASTERN DISTRICT OF WASHINGTON

                           JASON L.,
                                                                                                               Feb 23, 2021
                                                                      )                                         SEAN F. MCAVOY, CLERK
                             Plaintiff                                )
                                v.                                    )        Civil Action No. 4:20-cv-05017-EFS
                                                                      )
     ANDREW M. SAUL, the Commissioner of Social
                   Security,                                          )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                             dollars ($              ), which includes prejudgment
interest at the rate of                    %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment (ECF No. 11) is GRANTED.
’
              The Commissioner’s Motion for Summary Judgment (ECF No. 12) is DENIED.
              JUDGMENT entered in favor of Plaintiff REVERSING and REMANDING the matter to the Commissioner of Social
              Security for further proceedings.


This action was (check one):
’ tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                           without a jury and the above decision
was reached.

✔
’ decided by Judge                       Edward F. Shea                                         on a motions for
      Summary Judgment (ECF Nos. 11 and 12).


Date: 2/23/2021                                                               CLERK OF COURT

                                                                              SEAN F. McAVOY

                                                                              s/ Lee Reams
                                                                                           (By) Deputy Clerk

                                                                              Lee Reams
